Petition for writ of certiorari to the Circuit Court *575of Appeals for the Second Circuit denied. The Chief Justice took no part in the consideration and decision of this application.
Mr. Eugene J. Morris for petitioners. Solicitor General Biddle, Assistant Attorney General Clark, and Messrs. Bewail Key, Thomas E. Harris, and Newton K. Fox for the United States. Messrs. Harold L. Smith and John F. Caskey filed a brief on behalf of the Mortgage Corporation of New York, as amicus curiae, in support of the petition.